DAUKSCH, Judge.
In this interlocutory appeal Appellant challenges the order transferring jurisdiction of his case from the Juvenile Division to the Criminal Division of the Circuit Court. Because there is no record of any summons having been served in compliance with Fla.R.Juv.P. 8.090(d) we must reverse the order of transfer and remand the matter for a new hearing on the petition for transfer. The order was entered before the effective date of the new Rules, July 1, 1977. Upon rehearing the court shall serve a summons as required by Fla.R.Juv.P. 8.120 (1977). The service should be upon a parent having custody of the Petitioner or a legal custodian, or, if there is no legal custodian then the actual custodian or in the absence of all of the above, a guardian ad litem.
We are aware of the fact that juvenile counsellor testified he called Petitioner’s mother the night before the transfer hearing was to be held, a week after the petition for delinquency adjudication was filed and six days after the petition for transfer was filed. This is not sufficient notice nor does it comply with the letter or spirit of the former and newer rules.
REVERSED and REMANDED.
ALDERMAN, C. J., and CROSS, J., concur.